Citation Nr: 1402352	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  11-31 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a nonservice-connected death pension.


WITNESS AT HEARING ON APPEAL

The Veteran's daughter


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran served on active duty from July 1948 to July 1968. He died in May 1990. The appellant is the court-appointed custodian-in-fact for the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision, which denied a claim for entitlement to a nonservice-connected death pension as the Veteran's surviving spouse's income exceeded the established income limits for VA pension purposes for receipt of payment for nonservice-connected death pension benefits. 

In October 2013, the appellant and the Veteran's daughter presented testimony before the undersigned Acting Veterans Law Judge, seated at the RO (Travel Board hearing). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Death pension benefits are payable to the surviving spouse because of the non-service connected death of a wartime veteran. 38 U.S.C.A. § 1541 (West 2002 & Supp. 2012); 38 C.F.R. § 3.3(b)(4) (2012). In order to receive such benefits, the surviving spouse must meet specified net worth requirements and have an annual income that does not exceed the applicable maximum annual pension rate (MAPR). Id. The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations. See 38 C.F.R. § 3.21 (2012). 

The MAPR is prone to change, sometimes on an annual basis. For example, for the period from December 1, 2006 to November 30, 2007, the MAPR for the Veteran's surviving spouse (who has no dependents and has a verified need for aid and attendance) was $11,715.  However, for the period from December 1, 2007 to November 30, 2008, the MAPR was $11,985. 

The pension rate paid is computed by subtracting the claimant's countable income from the MAPR. 38 C.F.R. § 3.273 (2012). Basic entitlement to such pension exists if, among other things, the surviving spouse's income is not in excess of the MAPR specified in 38 C.F.R. § 3.23 (2012). 38 U.S.C.A. § 1521(a), (b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.3(a)(3) (2012). 

For VA purposes, payments of any kind from any source shall be counted as income during the twelve-month annualization period in which received unless specifically excluded by law or regulation. 38 U.S.C.A. § 1503 (West 2002 & Supp. 2012); 38 C.F.R. § 3.271(a) (2012). Expenses of the veteran's last illness, burials, and just debts which are paid during the calendar year following that in which the death occurred may be deducted from annual income for the 12-month annualization period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year of death, whichever is to the appellant's advantage. Otherwise, such expenses are deductible only for the 12-month annualization period in which they were paid. 38 C.F.R. 
§ 3.272(h) (2012).

Amounts of unreimbursed medical expenses paid within the 12- month annualization period will be excluded from the surviving spouse's countable income, provided, in pertinent part, that (i) they were paid by a surviving spouse for medical expenses of the spouse; (ii) they were incurred on behalf of a person who is a member or a constructive member of the spouse's household; and (iii) they were in excess of five percent of the applicable MAPR for the spouse as in effect during the 12-month annualization period in which the medical expenses were paid. 38 C.F.R. § 3.272(g)(2).  

In this instance, the appellant has sent in information regarding the Veteran's surviving spouse's income, specifically Social Security benefits from April 2007 through December 2008. The appellant has not submitted information regarding any income since December 2008. In a November 2011 report of the Veteran's income and expenses, the appellant did not enter any income information for the Veteran. Instead, in the space reserved for a report of income from Social Security, the appellant wrote "goes directly to nursing home." The Board notes that the costs of maintenance at a nursing facility for a surviving spouse of a veteran are not excludable under 38 C.F.R. § 3.272(b). In order to assess this case, the Board requests that full information be provided regarding the veteran's surviving spouse's income and expenses on an annual basis for the entire pendency of this claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). Expedited handling is requested.)

1. The RO should issue a letter to the appellant regarding death pensions. In this letter, the RO should advise the appellant of the MAPR for a surviving spouse without dependents in need of aid and assistance for each year for which this appeal has been pending, dating back to the rate effective December 1, 2006. The RO should also attach sufficient forms to allow the appellant to record the surviving spouse's income and expenses for each year during the pendency of the appeal.

2. After a reasonable amount of time has passed to allow the appellant to provide the information required, readjudicate the issue on appeal. If the benefits sought on appeal remain denied, in whole or in part, issue a Supplemental Statement of the Case and allow a reasonable opportunity to respond. The case must then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



